Citation Nr: 1507838	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's wife


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971. This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, February 2011, and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in November 2013.  A transcript of that hearing is contained in the Virtual VA electronic file.

Although no substantive appeal for the issues of entitlement to an increased rating for hearing loss, an increased rating for tinnitus, and service connection for a right foot disorder appears within the claims file, the RO certified the appeals to the Board in July 2013 and the Board took testimony on the issues in November 2013.  Thus, the issues are before the Board as VA has waived the requirement for a timely filed substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveal VA treatment records, the February 2014 hearing transcript, and a July 2014 statement.  The remaining documents are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.  Although recent VA treatment records were associated with the claims file after the most recent Supplemental Statement of the Case, remand is not required as the records are irrelevant to the claim decided herein; no right foot disorder is shown in the records.

In a July 2014 statement, the Veteran claimed service connection for migraines and erectile dysfunction.  As the RO has not developed or adjudicated these claims, the Board does not have jurisdiction over them and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b)(2014). 

The issues of entitlement to increased ratings for bilateral hearing loss and PTSD and service connection for peripheral neuropathy of the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals for entitlement to increased ratings for diabetes and tinnitus.

2.  The Veteran does not have a right foot disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for entitlement to increased ratings for diabetes and tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2. The criteria for service connection for a right foot disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a December 2010 letter sent to the Veteran that fully addressed all notice elements and was sent prior to initial adjudication.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  The Veteran was not afforded a VA examination in connection with his claim of service connection for a right foot disorder. Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). Here, no examination is necessary because the probative lay and medical evidence does not support a finding of a current disability.

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran testified at a Board hearing in November 2013. 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. The VLJ explained to the Veteran that the claim was denied due to a lack of a current disability and queried the Veteran regarding whether he had been told he had a diagnosis for the right foot.  Coupled with the Veteran's representative eliciting relevant testimony, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Withdrawn claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, at the November 2013 Board hearing, the Veteran expressed his desire to withdraw the claims for entitlement to increased ratings for diabetes and tinnitus.  See November 2013 hearing transcript. Therefore, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Service connection claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service entrance and separation examinations are negative for any foot injury.  Review of the Veteran's service treatment records show no mention of complaints, treatment, or diagnosis of a foot injury or disorder. 

Review of the complete claims file shows that there has been no diagnosis of a right foot disorder at any time. Although the Veteran complained of foot pain at the November 2013 Board hearing, the treatment records show no foot injury or diagnosis of a foot disorder, other than peripheral neuropathy of the lower right extremity for which he is already service-connected.  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board has considered the Veteran's lay statements regarding his foot pain during and post service and finds him competent and credible to provide evidence of his observable symptoms, specifically pain.  However, pain standing alone, without a diagnosis, is not a disorder for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Additionally, the Veteran lacks the medical expertise necessary to diagnose a foot disorder, particularly in light of the medical records showing no evidence of such disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  At the Board hearing, the Veteran denied that anyone had provided a diagnosis for any right foot disability.  

Absent evidence of current disability, the preponderance of the evidence is against the Veteran's claim, and the benefit-of- the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Service connection is not warranted for a right foot disability.


ORDER

Entitlement to an increased rating for diabetes is dismissed.

Entitlement to an increased rating for tinnitus is dismissed. 

Entitlement to service connection to a right foot disorder is denied. 


REMAND

Regarding the claims for increased evaluations for the service-connected bilateral hearing loss and PTSD, remand is required for updated examinations. See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  At the November 2013 Board hearing, the Veteran asserted his hearing loss had materially worsened in severity since the most recent VA examinations in February 2011 and May 2010.  Treatment records as well as the Veteran's November 2013 testimony suggest a worsening of the PTSD symptoms. Additionally, the examinations are now almost four and five years old, respectively. Accordingly, updated examinations are warranted.

Regarding the Veteran's claim of service connection for peripheral neuropathy of his bilateral upper extremities, a VA examination is necessary prior to adjudicating this claim.  The Veteran underwent a VA examination in January 2012 for his diabetes and peripheral neuropathy.  The examiner noted mild numbness and tingling in his hands but declined to provide a diagnosis of peripheral neuropathy.  VA treatment records show that the Veteran has been diagnosed with carpal tunnel syndrome, which symptoms include numbness and tingling in the Veteran's hands.  
A VA examination is necessary to determine whether these symptoms are related to service or secondary to his diabetes mellitus.  McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the severity of his service-connected hearing loss.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test. The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by hearing loss and tinnitus in the report.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner for review in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, frequency, or severity of all symptoms due to PTSD and must otherwise complete the appropriate Disability Benefits Questionnaire.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his peripheral neuropathy  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether there is a diagnosis of upper extremity peripheral neuropathy.  Second, if there is such a diagnosis, then the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the upper extremity peripheral neuropathy or carpal tunnel syndrome was caused or aggravated by the Veteran's military service.  Third, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes caused or aggravated the upper extremity peripheral neuropathy or carpal tunnel syndrome.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Then review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the claims already on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


